                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AKI JONES,                                   :   CIVIL ACTION NO. 1:17-CV-1096
                                             :
                     Plaintiff               :   (Chief Judge Conner)
                                             :
              v.                             :
                                             :
JOHN E. WETZEL, et al.,                      :
                                             :
                     Defendants              :

                                         ORDER

       AND NOW, this 30th day of September, 2019, upon consideration of the

report (Doc. 40) of Magistrate Judge William I. Arbuckle, recommending that

the court grant defendants’ motion (Doc. 24) for judgment on the pleadings, and

it appearing that plaintiff has objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should afford “reasoned consideration” to the uncontested portions of the report,

E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson,

812 F.2d at 879), in order to “satisfy itself that there is no clear error on the face

of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following

an independent review of the record, the court being in agreement with Judge
Arbuckle’s recommendation, and concluding that there is no clear error on the

face of the record, it is hereby ORDERED that:

      1.    The report (Doc. 40) of Magistrate Judge Arbuckle is ADOPTED.

      2.    Defendants’ motion (Doc. 24) for judgment on the pleadings is
            GRANTED.

      3.    The Clerk of Court is directed to enter JUDGMENT against
            plaintiff and in favor of defendants on all claims asserted in the
            complaint (Doc. 1).

      4.    The Clerk of Court is further directed to CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
